Citation Nr: 0301581	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 2001 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized service and that he was not 
eligible for VA benefits.



FINDINGS OF FACT

1.  The VA has satisfied its duty to notify and assist the 
appellant.

2.  The U.S. service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the service requirements to be 
considered a veteran and he does not have basic 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.41, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed a claim for veteran's disability 
compensation in November 2000.  He has attempted to verify 
his service by submitting documents from several 
Philippine state agencies which will be discussed herein.  

In January 2001 the RO requested verification of the 
appellant's service and any service medical records from 
the service department.  The identifying information 
provided by the RO was obtained from the appellant's 
claims form.

In March 2001 the RO wrote to the appellant advising him 
that they needed additional information to help verify his 
service.  The appellant responded with a letter and a 
certificate from the office of the Adjunct General of the 
Philippines indicating payment for service from December 
1941 to February 1945.  

In May 2001, the National Personnel Records Center replied 
to the RO that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces.

In June 2001 the RO advised the appellant that records 
showed that he did not have the required military service 
for VA benefits, explaining that eligibility for such 
benefits required verification by U.S. military of valid 
service.  He was further informed that NPRC had advised 
that a search of Army records provided no evidence that he 
had been a member of the Commonwealth Army of the 
Philippines, including in the recognized guerillas, in the 
service of the Armed Forces of the United States.  The RO 
also identified the other evidence of record and advised 
him of his appellate rights.

The appellant was provided a Statement of the Case (SOC) 
in February 2002 regarding whether he met the basic 
eligibility requirements for VA benefits.  In the SOC he 
was informed of the evidence of record, the procedural 
history of the case, the laws and regulations as to 
establishing recognized service, and an explanation of the 
decision in the case.

The appellant argues that he was a World War II veteran 
who was captured and kept as a prisoner of war for a 
period of about six months, and that the RO was incorrect 
in denying his claim.

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status 
as a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 
(2001).

The term "veteran" is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b) 
(2001).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific 
Area, or other competent authority in the Army of the 
United States, shall be deemed to have been active 
military, naval, or air service for only certain specified 
purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if 
the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department, 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of 
the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 
this section, the VA shall request verification of service 
from a service department. 38 C.F.R. § 3.203.  With regard 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces 
of the United States, or as a guerrilla.  Moreover, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Veterans Court") has held that a service 
department determination as to an individual's service 
shall be binding on the VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Analysis

As a preliminary matter, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the information 
and evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.159.  

First, the VA has a duty under the VCAA to notify a 
claimant of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
2001 decision and the February 2002 statement of the case 
issued in connection with this appeal have notified the 
appellant of the evidence considered, the pertinent laws 
and regulations, and the reasons the claim was denied.  In 
addition, an earlier March 2001 letter to the appellant 
notified him of evidence needed to establish entitlement 
to the benefits sought.  Also, in the statement of the 
case the appellant was specifically informed that if there 
was any evidence which would support the claim for 
benefits that had not been considered the appellant should 
identify the evidence so the RO could assist in obtaining 
that evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the evidence necessary to substantiate the 
appellant's claim consists of evidence showing qualifying 
service.  Such evidence was requested from the appropriate 
agencies as well as from the appellant, and the evidence 
obtained has been associated with the claims file.  The 
appellant was invited to submit any additional evidence 
pertaining to the relevant matters, and the appellant has 
not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly 
decide his claim.  Accordingly, the Board finds that the 
VA has done everything necessary to assist the appellant 
and that all relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  
Thus, no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

As to the matter of the appellant's basic eligibility for 
VA benefits based on his service, the Board notes that he 
submitted a copy of an affidavit for Philippine Army 
personnel noting service from November 1941 to April 1942, 
at which time he was captured in Bataan, then released in 
October 1942, then sick through October 1943.  It also 
indicates he reported to a military control camp for the 
period from March 1945 to April 1945.  This was signed by 
a second lieutenant and a summary court officer of the 
Philippines.  He also submitted certification of his 
service from officials in the Philippine Army, including 
on verifying training dated in June 1940, as well as a 
document from the Philippine Department of National 
Defense showing that in 1987 he was certified as a World 
War II veteran who was eligible for treatment at a state 
hospital.  Another certification from the Philippine 
Veterans Affairs office is dated in July 2000.  A document 
from the Adjutant General, Armed Forces of the 
Philippines, dated in September 2000 shows service as 
USAFFE in November 1941.  The date processed was noted to 
be April 24, 1945.  However, VA is not bound by Philippine 
Army determinations of service.  The Court has held that a 
service department determination as to an individual's 
service shall be binding on VA.  See Duro; Dacoron.  
Therefore, inasmuch as the U.S. service department's 
determination regarding the appellant's service is binding 
on VA, the Board must conclude that the appellant was not 
a "veteran" for purposes of entitlement to VA benefits, 
and the appellant's claim for entitlement to VA benefits 
based on such service must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, it should be noted that under the VCAA the term 
"claimant" means any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A. § 5100 (Supp. 
2002).  Regardless of whether of the appellant met any 
prior legal definition of "claimant," the claim was fully 
developed by the RO and nothing further is required by the 
VCAA.


ORDER

Entitlement to basic eligibility for VA benefits is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

